COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Quentin Cole Armstrong, Jr.,                    §               No. 08-16-00223-CV

                        Appellant,                §                 Appeal from the

  v.                                              §                143rd District Court

  Paul C. Armstrong,                              §             of Reeves County, Texas

                         Appellee.                §            (TC# 14-10-20808-CVR)

                                             §
                                           ORDER

       The Court GRANTS, the Appellant’s Motion to Continue the June 8, 2017 submission

and oral argument setting. This case will be rescheduled at a later date.

       IT IS SO ORDERED this 6th day of June, 2017.




                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.